Citation Nr: 0502735	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-08 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1958 
to September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

In August 2004, the veteran and his wife testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  At the 
August 2004 hearing, the veteran submitted additional 
evidence directly to the Board accompanied by a signed 
written waiver of the RO's initial consideration of this 
additional evidence.  


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran is 
currently diagnosed with a back disability, but there is no 
competent medical evidence linking the post-service diagnosed 
disorder to service.

2.  The competent medical evidence shows that the veteran is 
currently diagnosed with a right knee disability, but there 
is no competent medical evidence linking the post-service 
diagnosed disorder to service.

3.  The competent medical evidence shows that the veteran is 
not currently diagnosed with a right ankle disability.

4.  The competent medical evidence shows that the veteran is 
not currently diagnosed with a left ankle disability.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  A right knee disability was not incurred in or aggravated 
by active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2003).

3.  The veteran does not have a right ankle disability that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

4.  The veteran does not have a left ankle disability that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In July 2002, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claim.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the July 2002 notice letter did not specifically advise 
the veteran to provide any evidence in his possession that 
pertains to his claim, he was informed to advise VA about any 
additional information or evidence that he wanted VA to try 
to obtain for him.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  In addition the Board notes that the 
July 2002 notice letter, which preceded the August 2002 
rating decision, satisfies the timing element of the 
Pelegrini decision for the veteran's claim on appeal.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to the claimant.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  Further, the veteran was afforded a VA 
examination in connection with his claim for service 
connection for a back disability and a right knee disability.  
The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  As such, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  In the circumstances of this case, additional 
efforts to assist him in accordance with the VCAA would serve 
no useful purpose.  The Board notes that the veteran was not 
afforded a VA examination in connection with his claim for 
service connection for his ankle disabilities.  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an 
examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d)(2) (West 2002); 66 Fed. Reg. 45,620, 
45,626 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.159(c)(4)(i)).  As discussed in more detail below, the 
evidence is absent a current right or left ankle disability.  
As such, the record contains sufficient evidence for a 
decision to be made on the claim.     

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If 
there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for a disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to warrant service connection, the evidence must 
show a current disability, an injury or disease in service, 
and a link between the current disability and the injury or 
disease in service.  38 C.F.R. § 3.303.    

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for a back 
disability, a right knee disability, a right ankle 
disability, or a left ankle disability.

With respect to the claim of entitlement to service 
connection for a back disability, the available service 
medical records demonstrate that in August 1961 the veteran 
strained his back after lifting a heaving object.  The 
veteran was treated with heat and medication after physical 
examination of the veteran's back was negative except for 
lumbar spasm.  The service medical records show no further 
treatment or complaints for any type of back disability.  In 
fact, the veteran's September 1962 discharge examination 
report indicated that the veteran's spine was evaluated as 
normal.     

Post service medical records indicate that the veteran 
underwent a lumbar laminectomy in August 1981.  An August 
2002 VA treatment record indicates that upon examination, the 
veteran's back had limited forward flexion with painful 
surgical scar.  

With respect to the claim of entitlement to service 
connection for a right knee disability, the available service 
medical records demonstrate that the veteran suffered right 
knee tenderness in October 1958 and was treated with an ace 
bandage.  The service medical records show no further 
treatment or complaints for any type of right knee 
disability.  In fact, the veteran's September 1962 discharge 
examination report indicated that the veteran's lower 
extremities were evaluated as normal.     

Post service medical records indicate that in April 2004 the 
veteran underwent a total right knee arthroplasty.

In April 2003, the veteran was afforded a VA examination.  
The examiner reported that the veteran complained of back 
pain from the time he was injured in service.  The veteran 
reported an onset of radiculopathy in 1968 until his surgery 
in 1981.  The veteran reported that his family doctor, who 
had since retired, treated him from 1968 until 1985 for his 
back.  The veteran reported that his family doctor and the 
hospital where he was treated for his back no longer have his 
records available.  The veteran complained of daily back 
pain, constant in his lower back.  The veteran described the 
pain as a dull ache that radiates to the right sacroiliac 
area and reported that his treatment for his back pain was 
over-the-counter medication.     After physical examination 
of the veteran's back, the examiner diagnosed the veteran 
with degenerative disc disease of the lumbosacral spine, 
confirmed by x-rays.

The examiner reported that the veteran complained of 
constant, severe pain and stiffness in his right knee.  He 
also complained that occasionally his right knee locked, 
especially going down stairs and that his right knee was 
unstable at times and "wants to buckle".  The veteran 
reported that his treatment for his right knee pain was over-
the-counter medication, rest, and elevation of his leg.  
After physical examination of the veteran's knee, the 
examiner diagnosed the veteran with severe osteoarthritis of 
the right knee, confirmed by x-rays.    

The examiner's opinion stated, "With evaluation of the C-
file, the injuries reported during [the veteran's] military 
service seemed to be relatively minor.  They are each only 
one episode with no follow up treatment deemed necessary.  
There is no continuing line of evidence from the time the 
veteran was discharged from the military until 1981 when he 
had back surgery.  Without a continuing line of evidence 
indicating that there was a chronic problem with either his 
right knee or his low back these could not be considered 
service-connected."

The Board acknowledges the veteran's contention that he 
suffers from disabilities related to his military service.  
The Board also acknowledges the written contentions of the 
veteran's wife, his son, his brother, and his neighbor that 
the veteran injured his back and right knee while in the 
military and that he has suffered years of pain and 
discomfort as a result of those injuries.  This, however, 
does not negate the fact that there is no causal relationship 
between the veteran's back and right knee disabilities and 
his military service.  While the veteran and his family and 
friends are competent to describe subjective symptoms, they 
have not been shown to possess the requisite medical 
expertise needed to render either a diagnosis or a competent 
opinion regarding medical causation.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In the absence of competent medical evidence that the 
veteran's back disability or right knee disability are 
related to his military service, the requirements for 
establishing service connection have not been met.  38 C.F.R. 
§§ 3.303.  Additionally, arthritis of the veteran's back and 
right knee may not be presumed to have incurred in service as 
the disabilities did not become manifest to a compensable 
degree within the year after the veteran's service.  See 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In regard to the claim of entitlement to service connection 
for a left ankle disability, the veteran's service medical 
records indicate that the veteran injured his left ankle in 
November 1960 playing basketball.  X-rays were negative 
although the veteran's ankle was swollen.  An ace bandage was 
applied.  The next day the veteran's ankle was still swollen.  
The same treatment was prescribed.  Thus, a left ankle injury 
in service is shown by the medical evidence.  38 C.F.R. § 
3.303.  

However, the record, including VA treatment records, do not 
contain any evidence of complaints, treatment, or diagnosis 
of any left ankle disability, much less suggest any kind of 
an etiological relationship between a left ankle disability 
and the veteran's military service.  In fact, as noted above, 
the veteran's September 1962 discharge examination report 
indicated that the veteran's lower extremities were evaluated 
as normal.  At the August 2004 videoconference hearing, the 
veteran confirmed that he received no further treatment for 
his left ankle disability after service.  Absent diagnosis of 
a current chronic left ankle disability, service connection 
cannot be granted.   

With respect to the right ankle, the record contains no 
diagnosis of a current chronic right ankle disability or of 
an in-service incident involving the veteran's right ankle.  
Absent these two requirements, service connection for a right 
ankle disability cannot be granted.  

In the absence of competent medical evidence that the veteran 
has a current ankle disability related to his military 
service, the requirements for establishing service connection 
have not been met.  38 C.F.R. §§ 3.303.

As the preponderance of the evidence is against the veteran's 
claims, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b).


ORDER

1.  Entitlement to service connection for a back disability 
is denied.

2.  Entitlement to service connection for a right knee 
disability is denied.

3.  Entitlement to service connection for a right ankle 
disability is denied.

4.  Entitlement to service connection for a left ankle 
disability is denied.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



	


 Department of Veterans Affairs


